DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Application Serial Number (16/924,806), filed July 9, 2020.  As originally filed, Claims 1-20 are presented for examination.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 8-16, 18, 19, and 20 of prior U.S. Patent No. 10,820,020. This is a statutory double patenting rejection.
In particular, Claim 1 of the instant application and Claim 1 of US PAT 10,820,020 each recite:
determining an upcoming time point in a media stream at which a media client is to perform a content revision involving insertion of new content;
scheduling an advanced time point at which the media client should initiate a process of acquiring the new content to facilitate performing the content revision at the upcoming time point, wherein scheduling the advanced time point comprises determining a content-acquisition duration and setting the advanced time point to be at least the determined content-acquisition duration before the upcoming time point;
at the advanced time point, initiating by the media client the process of acquiring the new content; and
at the upcoming time point, performing by the media client the content revision with the acquired new content.

Claim 2 of the instant application and Claim 2 of US PAT 10,820,020 each recite:
wherein determining the content-acquisition duration comprises predicting the content-acquisition duration based on past instances of content-acquisition duration.

Claim 3 of the instant application and Claim 3 of US PAT 10,820,020 each recite:
comprising tracking content-acquisition durations to facilitate the predicting.
Claim 4 of the instant application and Claim 4 of US PAT 10,820,020 each recite:
wherein predicting the content-acquisition duration based on past instances of content-acquisition duration comprises: determining state of at least one operational factor related to acquiring the new content; predicting the content-acquisition duration based on past instances of content-acquisition duration in correlation with the determined state.

Claim 5 of the instant application and Claim 5 of US PAT 10,820,020 each recite:
wherein the at least one operational factor comprises at least one factor selected from the group consisting of content source, processor load, memory load, network speed, and time of day.

Claim 6 of the instant application and Claim 6 of US PAT 10,820,020 each recite:
wherein determining the content-acquisition duration further comprises adding a safety time segment to the predicted content-acquisition duration. 

Claim 7 of the instant application and Claim 8 of US PAT 10,820,020 each recite:
carried out while the media client is receiving the media stream in a linear broadcast feed. 
Claim 9 of the instant application and Claim 10 of US PAT 10,820,020 each recite:

Additionally, Claims 10-15 of the instant application correspond to Claims 11-16 of US PAT 10,820,020 by reciting similar language to that addressed above.
Claim 16 of the instant application corresponds to Claim 18 of US PAT 10,820,020 by reciting similar language to that addressed above.
Claim 17 of the instant application corresponds to Claim 19 of US PAT 10,820,020 by reciting similar language to that addressed above.
Claim 18 of the instant application corresponds to Claim 20 of US PAT 10,820,020 by reciting similar language to that addressed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PR/Examiner, Art Unit 2426                                                                                                                                                                                                        
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 17, 2021